Title: Enclosure II: Gourverneur Morris to George Washington, 1 December 1790
From: Morris, Gouverneur
To: Washington, George



Dear Sir
Paris 1 December 1790

I had the Honor to address to you a Letter on the 22d of last Month in the Close of which I mentioned the Intention of saying at a future Period some few Words of the People who are now on the Stage. To begin then with our friend La fayette, who has hitherto acted a splendid Part. Unfortunately both for himself and his Country he has not the Talents which his Situation requires. This important Truth known to the few from the very Beginning is now but too well understood by the People in general. His Authority depends on Incidents and sinks to Nothing in a Moment of Calm, so that if his Enemies would let him alone his twinkling Light would expire. He would then perhaps raise Commotions in order to quell them. This his Enemies have long charged him with unjustly I believe but I would not answer for the future. The King obeys but detests him. He obeys because he fears. Whoever possesses the royal Person may do what he pleases with the royal Character and Authority. Hence it happens that the Ministers are of la fayette’s Appointment. A short Description of their Use was given the other Day by Mirabeau. ‘We make Ministers  (says he) as we used formerly to send Servants to keep our Boxes at the Play House.’ I gave you the Explanation of this Jest while I was in London. La fayette thinks that these his Creatures will worship their Creator but he is mightily mistaken. You know du portail the Minister of War. He is said to be violent in favor of the Revolution. It is more than a year since I have seen him, excepting a short Visit of Congratulation the other Day: My Judgment therefore should have little Weight but I beleive he is too much the Friend of Liberty to approve of the Constitution. For the Rest, he has as you know that Command of himself and that Simplicity of exterior deportment which carry a Man as far as his Abilities will reach. He may perhaps remember his Creator in his ministerial Youth in order that his Days may be long in the Land of Office, but I venture to predict that his duteous observance will not endure one half Second beyond the Moment of Necessity. I believe I did not mention to you about a Year ago the Intention to appoint him, but at that Time I endeavored to take his Measure. The Minister of the Marine I know Nothing about. They say he is a good Kind of Man which is saying very little. The Keeper of the Seals Monsieur du port de tertre was a Lawyer of no Eminence. Thrown up into Notice by the Circumstances of the Moment he is said to possess both Abilities and Firmness. Monsieur de Lessart the Minister of the Finances is rather above than below Mediocrity and possesses that Kind of civil Assent which never compromises the Possessor tho it seldom travels in Company with Greatness.
There is not a Man among them fitted for the great Tasks in which they are engaged, and greater Tasks are perhaps impending. I have no Proofs but I have a well founded Opinion that the Leaders of one Party wish what those of the other fear and both expect viz the Interference of foreign Powers. One previous Step would be to carry off if possible the King and Queen. The latter at least, for there is every Reason to apprehend for their Safety should violent Measures be adopted while they are here.
For my own Part I do not beleive in any such Interference. Neither do I think that the Opposers of the Assembly have sufficient Energy of Character to make a civil War. Their Attempt if any will I imagine be feeble and consequently ruinous to themselves. If indeed they had a considerable Part of the Army commanded by the Prince of Condé and the Person of the King in his Possession, and if they came forward to establish a proper Constitution adopting such good Things as the Assembly have done and rejecting the Evil, then indeed there would be different Ground of Expectation. But I consider this rather as the visionary Hope of a few than as the fixed Plan of Persons who can carry it into Execution. I am always Yours,

Gouv. Morris

